Exhibit 10.39

EXECUTION VERSION

THIS AGREEMENT SHALL ONLY CONSTITUTE A BINDING AGREEMENT WHEN

FULLY SIGNED BY ALL PARTIES AND EXCHANGED BETWEEN THEM.

STRATEGIC COLLABORATION AGREEMENT

This Strategic Collaboration Agreement (this “Agreement”) is entered into this
18th day of October, 2015, and is by and among, on the one hand, Weight Watchers
International Inc., a Virginia corporation, having an address at 675 Avenue of
the Americas, 6TH Floor, New York, New York 10010 (“WW”); and Oprah Winfrey, an
individual having a mailing address at c/o Harpo, Inc. 1041 North Formosa
Avenue, West Hollywood, CA 90046 (“OW”)”. Each of WW and OW is referred to
herein as a “Party” and, collectively, as the “Parties”.

Statement

WHEREAS, WW is a worldwide business offering services and products to help
individuals safely lose weight and maintain a healthy weight;

WHEREAS, WW is the worldwide owner of the trademarks and service marks listed in
Exhibit A, annexed hereto and made a part hereof, for diet, weight loss and
weight maintenance programs, products and services (the “WW Marks”);

WHEREAS, OW is an internationally well-known media proprietor, talk show host,
actress, producer, and philanthropist, the owner of the OW Image (as defined
herein),

WHEREAS, Harpo, Inc., an entity wholly owned by OW, is the owner of the
trademarks and service marks listed in Exhibit B, annexed hereto and made a part
hereof and OW Licensing Company, LLC, an entity wholly owned by OW, is the owner
of rights of publicity associated with OW (collectively, said trademarks,
service marks and rights of publicity are collectively referred to as the “Oprah
Marks”), and OW hereunder acts on behalf of Harpo. Inc. and OW Licensing
Company, LLC for all matters related to the Oprah Marks;

WHEREAS, immediately prior hereto or simultaneously herewith, the Parties have
entered into or are entering into that certain Term Sheet for Consulting Stock
Option Awards and that certain Share Purchase Agreement, among other related
agreements (collectively, the “Other Agreements”), as the case may be, all on
the terms and conditions set forth in greater detail in the Other Agreements;

WHEREAS, incident to the Other Agreements, the Parties are entering into this
Agreement, pursuant to which (i) WW will grant to OW the right to use one or
more of the WW Marks, (ii) OW will grant to WW the right to use one or more of
the Oprah Marks and the OW Image, and (iii) OW will provide to WW (and its
designees, including direct and indirect subsidiaries) certain services, and the
Parties will collaborate with each other; in each case, all on the terms,
conditions and limitations specifically set forth herein;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and in the Other Agreements, and for other good and valuable
consideration, the exchange and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1. Certain Definitions.

 

  1.1 “Advertising Channels” means all media, now known or hereinafter devised,
including but not limited to, television, radio, print, outdoor, b-roll video,
Internet, interaction with the press and media, stores and meeting rooms, WW’s
websites, third party websites, and public and investor relations, social media
platforms (including Facebook, Twitter, Instagram, YouTube, Pinterest, and
similar media now known or hereinafter developed), in flight, direct to
consumer, jumbotrons, sales films, internal, corporate and industrial uses,
meetings or events sponsored and/or attended by WW, electronic, digital, mobile,
including personal handheld devices (e.g., tablets, iPads and similar devices),
and consumer and trade print.

 

  1.2 “Losses” means losses, claims, causes of action, demands, damages,
obligations, penalties, fines, suits, assessments, judgments, liabilities, costs
or expenses whatsoever (including reasonable attorneys’ fees, including any
incurred in enforcement of any provision of this Agreement).

 

  1.3 “Marks” means, as used in each instance, either the WW Marks or the Oprah
Marks.

 

  1.4 “Materials” means all tangible materials disseminated by or through any
one or more of the Advertising Channels, including, without limitation,
programs, program materials, press materials, printed materials, press kits,
news releases, filmed or recorded interviews, books, recipes,
newsletters/columns, web site content, software applications, b-roll footage,
scripts, story boards, advertising, promotional materials, commercials, videos,
photographs, catalogs, packages, point of sale displays, posters, sound
recordings, voice-overs, artwork, coloration, packaging, designs, graphics,
labels, boxes, bags, tags, wrappers, cartons, containers, wrapping, and any and
all other visual and oral content, created hereunder.

 

  1.5 “OW Image” means OW’s name (in whole or in part), image, photograph,
likeness, statement, persona, voice, signature, endorsement, and biography.

 

  1.6 “Oprah Marks” shall have the meaning set forth in the preamble.

 

  1.7 “Permitted Uses” means the right to use, publish, transmit, license,
disseminate, distribute and otherwise exploit the WW Marks, the Oprah Marks, and
the OW Image, on or in connection with Materials disseminated in and through the
Advertising Channels, in each case, on the terms, conditions and limitations set
forth herein.

 

  1.8 “Weight Management Products” means any business, program, products,
services or endeavor related to diet, weight loss or weight management
activities.

 

2



--------------------------------------------------------------------------------

  1.9 “Weight Watchers Programs” means the Weight Management Products and other
similar or related programs, products, services and regimes designed, defined,
marketed or adopted by WW, as may be developed, modified, and amended by WW, in
its sole discretion, from time to time.

 

  1.10 “WW Marks” shall have the meaning set forth in the preamble.

 

2. Grants.

 

  2.1 Reciprocal Grant of Rights.

 

  2.1.1. OW hereby grants to WW the right and license to make all Permitted Uses
of the Oprah Marks (pursuant to a royalty-free license to OW from Harpo, Inc.
and OW Licensing Company, LLC) for and in connection with the Weight Watchers
Programs, collaborating with OW in the enhancement of the Weight Watchers
Programs and in connection with supporting and promoting WW, in each case,
subject to OW’s prior review and approval, as set forth herein.

 

  2.1.2. OW hereby grants to WW the right and license to make all Permitted Uses
of the OW Image (pursuant to a royalty-free license to OW from Harpo, Inc. and
OW Licensing Company, LLC) for and in connection with the Weight Watchers
Programs, collaborating with OW in the enhancement of the Weight Watchers
Programs, and in connection with supporting and promoting WW, in each case,
subject to OW’s prior review and approval, as set forth herein.

 

  2.1.3. WW hereby grants to OW the right and license to make all Permitted Uses
of the WW Marks for and in connection with promoting the Weight Watchers
Programs, collaborating with WW in the enhancement of the Weight Watchers
Programs, in connection with performing any or all of the services (as set forth
herein), and in connection with supporting and promoting WW, in each case,
subject to WW’s prior review and approval, as set forth herein.

 

  2.1.4. All Permitted Uses in Materials of each and all of the Oprah Marks and
the OW Image shall be submitted to OW (or her specified designee, who shall act
on her behalf and be subject to all obligations of confidentiality with respect
to the Confidential Information (as defined herein)) for prior review and
approval. Either approval or disapproval (which must include all reasons for
disapproval and the means to address them) shall be provided in writing as soon
as commercially practicable. All re-submissions shall likewise be addressed as
soon as commercially practicable. All Materials not approved in writing shall be
deemed disapproved.

 

  2.1.5.

All Permitted Uses in Materials of the WW Marks shall be submitted to WW for
prior review and approval. Either approval or disapproval (which

 

3



--------------------------------------------------------------------------------

  must include all reasons for disapproval and the means to address them) shall
be provided in writing as soon as commercially practicable. All re-submissions
shall likewise be addressed as soon as commercially practicable. All Materials
not approved in writing shall be deemed disapproved.

 

  2.1.6. For the avoidance of doubt, WW shall have the right to use and refer,
without OW’s prior approval under this Agreement, to any one or more of the
Oprah Marks and the OW Image in connection with discharging any of WW’s
responsibilities for making any public disclosures, public or governmental
filings, and otherwise to comply with any law, rule, regulation or requirement
applicable to WW, as WW deems reasonably necessary in its public company
reporting. Notwithstanding the foregoing, WW shall exercise all reasonable
efforts to consult in advance with OW with respect to the use of the Oprah Marks
and the OW Image for such public company reporting, and to consider in good
faith OW’s comments with respect thereto.

 

  2.2 Collaboration and Consulting Services.

 

  2.2.1. OW and WW will collaborate with each other towards the mutual objective
of advancing and promoting the Weight Watchers Programs and WW, and in
connection therewith, OW shall consult with WW and provide the services
described herein (including making appearances, as described below), and shall
consult with WW and participate in developing, planning, executing and enhancing
the Weight Watchers Programs and related initiatives. In connection therewith,
OW (and her designated staff, which shall act on her behalf and subject to all
obligations of confidentiality with respect to the Confidential Information
hereunder) shall consult and participate in the design, creation, planning,
execution of creative strategy, development of the Materials and Advertising
Channels, and the related execution of the consumer experience in connection
with the Weight Watchers Programs.

 

  2.2.2. In connection with such collaboration, OW shall participate in the
development and execution of the 2016 Weight Watchers Program (including
Materials); provided, however, that the Parties acknowledge that such
collaboration is already ongoing with respect to the 2016 Weight Watchers
Program, which is intended to launch in December 2015.

 

  2.2.3. At OW’s request, the CEO of WW shall be available to make any in-person
presentation and “top to bottom” review and presentation of WW’s activities and
results no less frequently than quarterly in each annual period.

 

  2.2.4.

OW shall be a member of the Weight Watchers Programs and shall be available to
make personal appearances on behalf of WW, and participate in activities

 

4



--------------------------------------------------------------------------------

  such as appearing in advertisements and promotions, as OW determines
appropriate and as the Parties may mutually agree, subject to OW’s availability,
as applicable.

 

  2.2.5. In the event that OW (or OW’s designee if such designee shall have been
requested by WW) is required to travel in connection with providing the services
under this Agreement, the Parties will discuss and agree upon, in advance, all
travel and accommodations required by OW (or, as applicable, her designee), and
the amount of any costs or fees, if any, to be borne by WW in connection
therewith. Any and all travel plans, costs, fees and responsibilities shall be
only as mutually agreed between the Parties. For the avoidance of doubt, any
such travel obligations, costs or fees for the same for OW shall be separate and
apart from any such travel required for participation on WW’s Board.

 

  2.2.6. OW shall use all reasonable efforts, in her discretion, to make
reference to and be publicly supportive of WW and the Weight Watchers Programs.
Any public statements by OW regarding diet, weight loss or weight management
shall be consistent with any of the Weight Watchers Programs.

 

3. Term.

 

  3.1 Initial Term. The term of this Agreement shall commence upon the full
execution and exchange of this Agreement, and shall continue for an initial term
of five (5) years, (the “Initial Term”), unless sooner terminated as provided
herein.

 

  3.2 Renewal Term. This Agreement shall be automatically renewed and extended,
for successive additional periods of one (1) year, each commencing upon the
expiration of the Initial Term (each a “Renewal Term”, and together, the
“Renewal Terms”), until such time as (i) either WW or OW provides the other
Party with no less than six (6) months written notice of its intent not to
extend this Agreement for the next Renewal Term, in which case, this Agreement
shall terminate and expire at the end of the Initial Term or the then-current
Renewal Term, or (ii) this Agreement is not otherwise sooner terminated in
accordance with its terms. All terms and conditions of this Agreement shall
remain in full force and effect for the Renewal Terms, if any, unless OW and WW
mutually agree otherwise in writing signed by or on behalf of all such Parties
and exchanged between them. The Initial Term, together with any Renewal Terms,
shall constitute the “Term.”

 

  3.3

No Usage after the Term; Run-Off. Upon expiration or termination of this
Agreement, it is understood that WW shall have no further right to continue to
create, use or disseminate Materials incorporating the Oprah Marks or the OW
Image; provided, however, that (i) in the event of the expiration of this
Agreement pursuant to Section 3.2 hereof, WW shall have the right to continue to
use and disseminate printed Materials incorporating the Oprah Marks or the OW
Image

 

5



--------------------------------------------------------------------------------

  existing as of such date through all Advertising Channels for the remainder of
the then-current calendar year, and (ii) in the event of other termination of
this Agreement, WW shall have the right to continue to use and disseminate
printed Materials incorporating the Oprah Marks or the OW Image existing as of
such date through all Advertising Channels for a period that shall be the longer
of (a) six (6) months from the date of written notice, and (b) from the date of
such written notice through the remainder of the then-current calendar year (in
each case, the “Run-Off Period”). WW will not create any new printed Materials
using the Oprah Marks or the OW Image during the Run-Off Period. The Parties
confirm that after the expiration or termination of this Agreement, any
continued use by third parties of any such Materials that were already
disseminated by or on behalf of WW in accordance with this Agreement shall not
constitute a breach by WW hereunder, however WW shall use good faith efforts to
remove and destroy such Materials, subject to any applicable Run-Off Period.
Notwithstanding anything to the contrary contained herein, WW may continue to
retain in its archival files any materials incorporating one or more of the
Oprah Marks and the OW Image, including the Materials, but no further use may be
made thereafter without OW’s written approval. Nothing herein shall prevent WW
from using or re-using, in perpetuity and without limitation, any Materials
where the Oprah Marks and OW Image, as applicable, have been removed.

 

  3.4 Notwithstanding anything to the contrary contained herein, this Agreement
shall automatically terminate and expire in the event of the failure of the
Closing Date (as such term is defined in the Other Agreements) to occur prior to
November 18, 2015.

 

4. Non-Competition.

 

  4.1 Other Products. During the Term of this Agreement, OW agrees not to
provide to any person or entity other than WW any right or license to use or
otherwise exploit the Oprah Marks and the OW Image for or in connection with any
weight loss programs or weight maintenance programs other than the Weight
Watchers Programs. For purposes of clarity, and as examples only and without
limitation, OW shall have no restriction of any kind with respect to speeches,
seminars, tours, books, television programs, digital information, endorsements,
social media, or any other media offerings, activities, or endeavors of any
kind, now or hereafter known, which are authored or created by OW or under OW’s
authority, or which utilize Oprah Marks or the OW Image, with respect to diet,
healthy living, spirituality, faith, recipes, cooking, lifestyle, foods and food
products provided however that to the extent weight loss or weight management is
relevant to any such activities, OW may freely address issues of weight loss and
weight maintenance, so long as OW does not endorse or advocate for weight loss
or weight maintenance approaches other than Weight Watchers Programs.

 

  4.2

Competitive Restrictions. During the Term of this Agreement, and one (1) year
after the expiration or termination of this Agreement, neither OW nor its
designees, directly or indirectly, (whether individually or as an owner,
partner,

 

6



--------------------------------------------------------------------------------

  joint venture, stockholder, employee, broker, agent, principal, trustee,
corporate officer, director, licensor, or in any other capacity whatsoever),
shall engage in (or induce or solicit any third party to engage in), any Weight
Management Products other than the Weight Watchers Programs.

 

5. Non-Disparagement; Ownership.

 

  5.1 Non-Disparagement. Each Party acknowledges the value and goodwill
associated with the other Party’s Marks and agrees that it will use and refer to
the other Party’s Marks in a manner designed to protect and enhance the
reputation and integrity of such Marks and, as applicable, the OW Image. Each
Party shall not exercise the rights granted under this Agreement in any manner
that would dilute, denigrate or otherwise diminish the value, the goodwill or
the reputation associated with the other Party’s Marks or, as applicable, the OW
Image. No Party will make any statements or comments of a defamatory or
disparaging nature to third parties regarding the other Party or its officers,
directors, personnel, shareholders, services or products. To the extent any
rights in and to the either Party’s Marks are deemed to accrue to the other
Party, as a matter of law or otherwise, each Party hereby assigns any and all
such rights in and to the other Party’s Marks, at such time as they may be
deemed to accrue, including all related goodwill, to the other Party, as
applicable.

 

  5.2 Ownership of the WW Marks. OW acknowledges and agrees that WW owns
exclusively all of the intellectual property rights and all other right, title
and interest in and to the WW Marks and the goodwill pertaining thereto, and
that all rights, including any ownership interests, accruing from use by OW (or
any of its designees) accrues exclusively to WW. OW agrees that it shall not, at
any time during the Term of this Agreement or after its expiration or
termination, contest the validity of WW’s ownership of or ability to control the
WW Marks. OW acknowledges and agrees that its right to use the WW Marks derives
solely from this Agreement and is limited to the uses expressly permitted
hereunder, all solely pursuant to and in compliance with this Agreement, and
that OW will not obtain any additional right, title or interest in or to any of
the WW Marks by reason of its licensed use.

 

  5.3 Ownership of the Oprah Marks. WW acknowledges and agrees that OW ( or its
related entities) owns exclusively all of the intellectual property rights and
all other right, title and interest in and to the Oprah Marks and the goodwill
pertaining thereto, and that all rights, including any ownership interests,
accruing from use by WW (or any of its designees, including direct and indirect
subsidiaries) accrues exclusively to OW ( or its related entities). WW agrees
that it shall not, at any time during the Term of this Agreement or after its
expiration or termination, contest the validity of OW’s or its related entities’
ownership of or ability to control the Oprah Marks. WW acknowledges and agrees
that its right to use the Oprah Marks derives solely from this Agreement and is
limited to the uses expressly permitted hereunder, all solely pursuant to and in
compliance with this Agreement, and that WW will not obtain any additional
right, title or interest in or to any of the Oprah Marks by reason of its
licensed use.

 

7



--------------------------------------------------------------------------------

  5.4 Ownership of Newly Developed Names or Marks. In the event that, as part of
the collaboration among the Parties described herein, one or more new names or
marks is developed (whether or not actually used) (the “New Names”), such New
Names shall be owned by and shall be the sole and exclusive property of WW (or
its designees, including direct and indirect subsidiaries); and WW shall have
the right to register and claim the New Names in any manner, in any form and in
any country, in its own name; provided, however, that any New Names shall
thereupon be added to and included within the definition of WW Marks hereunder
(and subject to the license to OW hereunder) during the Term. Notwithstanding
the foregoing, unless OW shall provide written approval, no use of the Oprah
Marks or OW Image, nor any reference to OW indirectly without use of the Oprah
Marks or OW Image, may be included in any New Names.

 

  5.5 Ownership of New Programs. In the event that, as part of the collaboration
among the Parties described herein, enhancements are made, new features are
added, or new plans introduced as Weight Watchers Programs (the “New Programs”),
such New Programs shall be owned by and be the sole and exclusive property of WW
(or its designees, including direct and indirect subsidiaries); and WW shall
have the right to register and claim any proprietary protection (including
patents, trademarks, copyrights and trade secrets) in the New Programs in its
own name (or in the name of its designees, including direct and indirect
subsidiaries); provided, however, that any New Programs shall be added to and
included in the definition of the Weight Watchers Programs hereunder.
Notwithstanding the foregoing, unless OW shall provide written approval, no use
of the Oprah Marks or OW Image, nor any reference to OW indirectly without use
of the Oprah Marks or OW Image, may be included in any New Programs.

 

  5.6

Ownership of Materials. Any trademarks, service marks, trade secrets, trade
names, copyrights, design rights, patents or similar proprietary right that may
be created in or in connection with any Materials (including in connection with
any New Names or New Programs), or otherwise under this Agreement, shall be the
sole property of WW. OW shall do any and all acts reasonably required by WW to
confirm such ownership by WW and to preserve, maintain, protect and enforce said
rights, at WW’s cost. WW shall own, from inception, all Materials, and OW agrees
to provide any and all confirmation in writing as reasonably requested by or on
behalf of WW to confirm such ownership by WW. All Materials that qualify for
treatment as “works made for hire” within the meaning of 17 U.S.C. Section 101,
shall be treated as such for the benefit of WW. To the extent that any portion
of such Materials is not a work made for hire, OW hereby completely, irrevocably
and without reservation assigns to WW, all right, title and interest in and to
such portion of the Materials, as well as all related copyright, patent, trade
secret and other proprietary rights therein. WW shall have the full and
unfettered right to secure copyright and trademark registrations in its own name
for the Materials and any versions or revisions thereof. Notwithstanding the
foregoing,

 

8



--------------------------------------------------------------------------------

  in the event such Materials, with OW’s written approval, include the Oprah
Marks or OW Image, WW shall not hereby claim any right or ownership in any of
the Oprah Marks or the OW Image, and OW (or its designee) shall own all right,
title and interest in the Oprah Marks and the OW Image.

 

  5.7 OW shall execute and deliver and any all written instruments reasonably
requested by or on behalf of WW to confirm the ownership of any New Names and
New Programs by WW (or its designees, including direct and indirect
subsidiaries).

 

6. Effect of Expiration.

 

  6.1.1. Upon expiration or termination, each Party shall immediately
discontinue all use of the other Party’s Marks and any variation or simulation
thereof, subject to Section 3.3 hereof.

 

  6.1.2. OW (or its designee) shall either (i) deliver to WW (or its designee)
free of charge, all materials supplied to OW from WW, (ii) all Materials bearing
or incorporating any WW Marks, (iii) all of WW’s Confidential Information, and
(iv) at WW’s option, destroy all such materials and deliver written confirmation
of such destruction.

 

  6.1.3. WW (or its designee) shall either (i) deliver to OW (or its designee)
free of charge, all materials supplied to WW from OW, (ii) all Materials bearing
or incorporating any Oprah Marks, (iii) all of Oprah’s Confidential Information,
and (iv) at OW’s option, destroy all such materials and deliver written
confirmation of such destruction, in each case, subject only to Section 3.3.
hereof.

 

7. Representation and Warranties.

 

  7.1 Representations of OW. OW represents and warrants that (a) OW is not nor
will she be subject to any obligation, legal disability or restriction which
will or might prevent OW from fully complying with their respective obligations
hereunder or which will create any liability on the part of WW; (b) the
performance by each of OW of her obligations hereunder will not violate any
agreement nor be inconsistent with any other obligation of OW, or infringe upon
or violate the rights of any third parties; (c) OW will ensure that Harpo, Inc.
and OW Licensing Company, LLC will not act in any manner that compromises or is
inconsistent with OW’s obligations with respect to the use of the Oprah Marks
and the OW Image under this Agreement, and (d) OW shall not make any public
statement regarding, or endorsement of, WW, the WW Marks or the Weight Watchers
Programs in a manner where such statement or endorsement (i) is false or
misleading, (ii) fails to properly disclose (as required by law and using
substantially the terms provided by WW, if any) OW’s relationship to WW, the WW
Marks, or the Weight Watchers Programs, as applicable, or (iii) is otherwise in
violation of applicable law, regulation or regulatory guidelines, including
without limitation, the FTC Guides Concerning the Use of Endorsements and
Testimonials in Advertising.

 

9



--------------------------------------------------------------------------------

  7.2 Representations of WW. WW represents and warrants that (a) WW is not nor
will WW be subject to any obligation, legal disability or restriction which will
or might prevent WW from fully complying with its obligations hereunder or which
will create any liability on the part of OW; (b) the performance by WW of its
obligations hereunder will not violate any agreement nor be inconsistent with
any other obligation of WW, or infringe upon or violate the rights of any third
parties; and (c) WW shall not make any public statement regarding, or
endorsement of, OW, the Oprah Marks or the OW Image in a manner where such
statement or endorsement (i) is false or misleading, (ii) fails to properly
disclose (as required by law and using substantially the terms provided by WW,
if any) WW’s relationship to OW, the Oprah Marks or the OW Image, as applicable,
or (iii) is otherwise in violation of applicable law, regulation or regulatory
guidelines, including without limitation, the FTC Guides Concerning the Use of
Endorsements and Testimonials in Advertising.

 

  7.3 Commissions. OW represents and warrants that WW shall not be under any
obligation for the payment of any commissions to any agents or brokers on
account of this Agreement or the services to be rendered by OW hereunder.

 

8. Indemnification.

 

  8.1 WW shall indemnify, defend and hold harmless OW and its past, current and
future parents, subsidiaries, affiliates, officers, directors, principals,
employees, attorneys, agents and representatives, and their respective
predecessors, successors and assigns individually and in the aggregate, from and
against and in respect of any and all Losses, to the fullest extent permitted by
law for which they or any of them may become liable, arising out of or resulting
from (i) the falsity or inaccuracy of any material representation or warranty
made by WW herein, (ii) the use of any of the WW Marks in accordance with the
terms herein, (iii) the negligence or willful misconduct of WW or (iv) any use,
advertising or promotion of the Weight Watchers Programs.

 

  8.2 OW shall indemnify, defend and hold harmless WW and its past, current and
future parents, subsidiaries, affiliates, officers, directors, principals,
employees, attorneys, agents and representatives, and their respective
predecessors, successors and assigns individually and in the aggregate, from and
against and in respect of any and all Losses, to the fullest extent permitted by
law for which they or any of them may become liable, arising out of or resulting
from (i) the falsity or inaccuracy of any material representation or warranty
made by OW herein, (ii) the use of the Oprah Marks in accordance with the terms
herein, (iii) the use of the OW Image in accordance with the terms herein, and
(iv) the negligence or willful misconduct of OW.

 

10



--------------------------------------------------------------------------------

  8.3 If any person or entity asserts any notice, claim, proceeding, or brings
any suit or action for which WW, on the one hand, and OW, on the other hand
(each an “Indemnifying Party”) may be required to indemnify the other such Party
(including their current and future parents, affiliates, and subsidiary
companies) (the “Indemnified Party”) under Section 8.1 or 8.2, the Indemnified
Party promptly shall notify the Indemnifying Party of such claim or suit. The
Indemnifying Party, upon receipt of such notice, shall undertake in conjunction
with the Indemnified Party (if the Indemnified Party desires) the defense of
such suit or the settlement of any such claim at the Indemnifying Party’s own
cost and expense. The Indemnifying Party shall have the right to control at any
time on its own behalf, the settlement or defense of any such notice, claim,
proceeding, suit or action with its own counsel and at its own expense; provided
however, that nothing shall preclude the Indemnified Party from also retaining
counsel of its choice at its sole expense. Under no circumstances shall the
Indemnifying Party settle, compromise, or otherwise enter into any agreement
regarding the disposition of any such claims without the prior written consent
and approval of the Indemnified Party, which shall not be unreasonably withheld
or delayed.

 

9. Jurisdiction, Governing Law.

 

  9.1 Governing Law. This Agreement and all claims (including without limitation
claims based in contract, statute or tort) arising out of or relating to this
Agreement, its interpretation, validity and enforcement shall be governed by,
and construed and interpreted in accordance with, the law of the State of New
York applicable to contracts made, and to be performed wholly, in the State of
New York. All disputes between OW, on the one hand, and WW, on the other, shall
be addressed and adjudicated in federal district court for the Southern District
of New York in New York City (New York County) and the Parties hereby waive any
objection either could raise with respect to convenience, suitability or
appropriateness of such forum.

 

10. Miscellaneous.

 

  10.1 Notices. All notices, requests, consent, demands (including service of
process), approvals and other communications hereunder shall be deemed to have
been duly given, made or served if in writing and delivered personally or sent
by overnight carrier or by e-mail transmission with receipt confirmed, to the
respective parties to this Agreement as follows:

 

     If to OW:

c/o Harpo, Inc.

1041 North Formosa Avenue

West Hollywood, CA 90046

 

     with a copy to:

 

11



--------------------------------------------------------------------------------

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154

(212) 407-4000

Attn: Marc Chamlin, Esq.

mchamlin@loeb.com

 

     If to WW:

Weight Watchers International, Inc.

675 Avenue of the Americas, 6TH Floor

New York NY 10010

Telephone: (212) 817-4277

Attn: General Counsel

E-Mail: michael.colosi@weightwatchers.com

 

     with a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

Telephone: (212) 940-8800

Attn: Karen Artz Ash, Esq.

E-Mail: karen.ash@kattenlaw.com

 

  10.2 Relationship of Parties. Nothing herein contained shall be deemed to
create under this Agreement an agency, joint venture, partnership or franchise
relationship between WW, on the one hand, and OW, on the other hand. OW
acknowledges that OW (including each of her designees) are independent
contractors, and are not agents or employees of WW, are not entitled to any WW
employment rights or benefits and are not authorized to act on behalf of WW. OW
shall be solely responsible for any and all tax obligations of OW, including but
not limited to, all city, state and federal income taxes, social security tax
and other self-employment taxes incurred by OW, and WW shall not be responsible
for withholding any such taxes.

 

  10.3 Assignability. This Agreement is of a personal nature with respect to OW,
and therefore, neither this Agreement nor any of the rights, obligations, and
commitments of OW hereunder may be sublicensed, granted, assigned, transferred
or encumbered. Nothing herein, however, shall affect WW’s rights to assign,
transfer, or otherwise encumber this Agreement or any of its rights hereunder in
its sole discretion, provided that WW’s obligations shall continue to remain in
full force hereunder and no such assignment shall grant or permit the right to
use the Oprah Marks and OW Image except in accordance with the terms hereof and
only with respect to the Weight Watchers Programs as approved hereunder by OW.
Except as otherwise provided herein, this Agreement shall inure to the benefit
of and shall be binding upon OW and WW, respectively, and their permitted
successors, assigns and heirs.

 

12



--------------------------------------------------------------------------------

  10.4 Public Announcements Concerning this Agreement. All press releases or
other written public communications of any sort relating to this Agreement and
the consummation of the transactions contemplated hereby, or any transactions
arising therefrom, will be subject to the prior written mutual approval of the
Parties; provided, however, that nothing herein will prevent WW (including its
designees, including direct and indirect subsidiaries) from making public
announcements, releases or disclosures to the extent required to comply with the
requirements of any law, rule, regulation or any listing agreement with any
securities exchange or, as WW may otherwise deem necessary as a publicly traded
company.

 

  10.5 Confidential Information. OW acknowledges that all information relating
to the business and operations of WW which is disclosed to one or both of them,
or which one or both of them acquires, during the Term of this Agreement,
including without limitation, any data, programs, campaigns, materials, records,
papers, documents, questions, guides, transcripts, findings, studies, databases,
surveys, results, presentations, reports, analyses, customer, client or user
information, experience, formulae, methods, processes, techniques, strategies
and business plans are valuable, proprietary information of WW (“Confidential
Information”). For purposes of this Section, all recipes, formulations,
specifications, costs, expenses, projected and actual sales, communications,
advertising and promotional strategies and business plans for marketing the
Weight Watchers Programs developed by WW or in collaboration with OW in
contemplation of and during the continuance of this Agreement shall be
considered Confidential Information owned by WW. OW acknowledges the need to
preserve the secrecy and confidentiality of the Confidential Information, during
and after the termination or expiration of this Agreement and neither shall
disclose or use, directly or indirectly, the Confidential Information for any
purpose other than the performance of its obligations under this Agreement. OW
(and her designees) shall handle and protect Confidential Information with the
same degree of care that it applies to its own Confidential Information, but in
no event less than reasonable care. OW agrees to restrict the disclosure of
Confidential Information to those of her representatives having a need to know
and to ensure that any such representative who has access to the Confidential
Information comply with the terms and conditions of this Agreement in the same
manner as they are bound hereby, or by a separate written agreement with terms
at least as protective of the Confidential Information as this Agreement. The
obligation of confidentiality set forth herein shall not apply to information
which (a) was publicly available at the time of the disclosure to the receiving
Party; (b) subsequently becomes publicly available through no fault of the
receiving Party; (c) is rightfully acquired by the receiving Party from a third
party who is not in breach of a confidential obligation with regard to such
information; (d) is independently known by the receiving party whether prior to
or during the Term of this Agreement; or (e) is disclosed with the written
consent of WW.

 

  10.6

Entire Agreement. This Agreement (including the preamble statements and exhibits
annexed hereto, all of which constitute operative provisions of this

 

13



--------------------------------------------------------------------------------

  Agreement) constitutes the entire understanding and agreement between the
Parties hereto with respect to the subject matter hereof, and supersedes all
prior oral and written understandings and agreements relating thereto; and may
not be modified, discharged or terminated, nor may any of the provisions hereof
be waived, except in a writing signed by all Parties hereto and exchanged
between them. There are no other representations, undertakings, warranties,
promises or consideration made by any Party hereto to the other with respect to
the subject matter of this Agreement, except as expressly specified herein. Any
discrepancy between this Agreement and any of the Other Agreements with respect
to the subject matter of this Agreement shall be governed and controlled by this
Agreement; provided, however, that any right relating to OW’s position as a
member of the Board of WW shall be governed and controlled by the Other
Agreements and nothing in this Agreement shall prevent OW from enforcing her
rights under the Other Agreements as they relate to this Agreement.

 

  10.7 Severability. If any provision or any portion of any provision of this
Agreement or the application thereof to any person or entity or circumstance
shall be held void, invalid, illegal or unenforceable to any extent, the
remainder of this Agreement and the application thereof shall not be affected
and shall continue in full force and effect.

 

  10.8 Interpretation. In this Agreement, unless otherwise specified or where
the context otherwise requires:

 

  10.8.1. the headings in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define, or limit the scope,
extent or intent of this Agreement or any provision hereof;

 

  10.8.2. the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

 

  10.8.3. the words “hereof,” “herein,” “hereunder” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

 

  10.8.4. as between OW and WW, the Parties hereto have participated jointly in
the negotiation and drafting of this Agreement, and, in the event an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the Parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the authorship of any provisions of this Agreement.

 

  10.9 No Third Party Beneficiaries. Except as specifically provided herein,
there are no third party beneficiaries to this Agreement.

 

14



--------------------------------------------------------------------------------

  10.10 All Approvals In Writing by OW and WW. Notwithstanding anything to the
contrary contained herein, all approvals to be given by OW and WW, respectively,
hereunder shall only be deemed given if given in writing, irrespective of
whether so expressly stated as required hereunder.

 

  10.11 No Election of Remedies. As between OW and WW, either Party’s failure in
any one or more instances to insist upon strict performance of any of the terms
and conditions of this Agreement or to exercise any right herein conferred shall
not be construed as a waiver or relinquishment of that right or of that party’s
right to assert or rely upon the terms and conditions of this Agreement, nor an
election of available remedies. Any express waiver of a term of this Agreement
shall not be binding and effective unless made in writing and properly executed
by the waiving party. As between OW and WW, each Party reserves the right to
seek all remedies, in law or equity, available to it as a result of the material
uncured breach of this Agreement by the other Party.

 

  10.12 Survival. All provisions herein, which by their nature, would address
matters that might arise at a date subsequent to the expiration or termination
of this Agreement, shall survive such expiration or termination.

 

  10.13 Non-Solicitation. Each of WW, on the one hand, and OW, on the other
hand, agree that during the Term and for a period of one (1) year thereafter, it
will not directly or indirectly, for itself or for the benefit of others,
solicit any key employee of the other to terminate his or her employment or hire
any key employee of the other for a period of one (1) year following the
termination of said employee’s employment.

 

  10.14 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be regarded for all purposes as an original, and such
counterparts shall constitute a single document. The parties may also exchange
signatures (in counterparts) by facsimile or e-mail transmission, which
signatures are deemed to be original, valid and binding (once fully executed and
exchanged).

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WEIGHT WATCHERS INTERNATIONAL INC. By:  

/s/ James R. Chambers

Name: James R. Chambers

Title: Chief Executive Officer

OPRAH WINFREY By:  

/s/ Oprah Winfrey

Name: Oprah Winfrey

 

16



--------------------------------------------------------------------------------

Exhibit A

WW Marks

WEIGHT WATCHERS and such other related trademarks and service marks as may be
authorized by WW.

 

17



--------------------------------------------------------------------------------

Exhibit B

Oprah Marks

OPRAH, OPRAH WINFREY and such other related trademarks and service marks as may
be authorized by OW.

 

18